The offense is assault with intent to murder; the punishment, confinement in the penitentiary for thirteen years.
The record is before us without a statement of facts or bills of exception. No question is presented for review.
In pronouncing sentence the court failed to take note of the Indeterminate Sentence Law. The sentence is reformed in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than two nor more than thirteen years.
As reformed, the judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.